Citation Nr: 1437992	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disorder, including degenerative joint and/or disc disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in Waco, Texas that denied entitlement to service connection for low back degenerative joint disease.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she developed a back disorder in service and that she has continued to have symptoms since that time for which service connection is warranted.

The Veteran's service treatment records show that she was seen for complaints of back pain on multiple occasions during active duty.  She noted on the Report of Medical History at service discharge in June 1992 that she had recurrent back pain.  

Pursuant to the filing of a claim, the Veteran was afforded a VA examination in April 2010.  The examiner noted that the claims folder was reviewed and provided history as reported by the Veteran.  Following examination, a negative opinion was rendered followed by a statement that "There was no treatment for lumbar spine complaints in service."  The Board points out that this statement is erroneous as indicated above.  However, the claims folder may not have contained service treatment record at the time of the 2010 VA examination, as evidenced by documentation on file in 2009 attesting to the unavailability of such records.  In any event, the April 2010 examination is inadequate for adjudication purposes.  

The record reflects that the RO attempted to reschedule the Veteran for VA examinations in October and December 2010 but there are notations of record that she failed to report.  A December 2010 Report of Contact indicated that she was contacted by telephone and that a message was left but that no response was received.  A July 2011 supplemental statement of the case was issued noting her failure to report of examination.  

In August 2011 VA received a letter from the Veteran stating that the only VA examination that she had known about was the one she reported to in April 2010.  She related that she had changed her name, and that the zip code VA used was erroneous.  As such, she suggested that her mail may have been re-routed.  The appellant stated that she continued to seek medical attention for her back and that she wanted to continue to prosecute her appeal.  Given the foregoing, the Board finds that the appellant has shown good cause for her failure to report for the examinations in 2010.  

The Veteran should be contacted and requested to provide authorization to secure any additional records pertaining to back treatment.

As well, the Board finds that good cause is shown for the appellant's failure to appear for examinations in October and December 2010 such that a current spine examination should be rescheduled.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that she provide authorization with the names and addresses of all providers, to include any within the VA system, who treat her back disability.  After securing the necessary releases, request this information and associate it with the claims folder and/or the electronic record, if not already of record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Schedule the Veteran for an orthopedic examination by a VA physician to determine whether any diagnosed back disability is related to service.  The claims folder, and access to the Virtual VA/VBMS databases must be made available to the examiner for review prior to the examination.  All indicated tests and studies should be performed.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc.  The clinical findings should be reported in detail and correlated to a specific diagnosis(es). 

The examiner must specifically state whether it is at least as likely as not, i.e., a 50 percent probability or higher, that any diagnosed back disorder is related to the appellant's military service, to include the multiple complaints reported during her service.  The examination report must include complete rationale for the opinions and conclusions reached.

3.  The Veteran must be given adequate notice of the examination, to include advising her of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

